This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,


 4 v.                                                                            NO. 33,530

 5 MELISSA MARTINEZ,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Jacqueline D. Flores, District Judge

 9 Gary K. King, Attorney General
10 Albuquerque, NM

11 for Appellee

12 Freedom Law Center
13 D. Chipman Venie
14 Albuquerque, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 HANISEE, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed, and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.



6                                        ____________________________________
7                                        J. MILES HANISEE, Judge


8 WE CONCUR:



 9 ___________________________________
10 RODERICK T. KENNEDY, Chief Judge



11 ___________________________________
12 JONATHAN B. SUTIN, Judge




                                            2